DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 3 is objected to because of the following informalities:   the limitation “0<x≥10,    0 <y≥10” in line 5 includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as “0<x≤10,    0 <y≤10” .   Appropriate correction is required.
3.	Claim 4 is  objected to because of the following informalities:  the limitation “  M is at    least one    of    Pb, Sn, Mo, Hf, U, Nb, Th, Ta, Bi, Mg, Al, Si, Zn, Ag, Cd, In, Sb, Pt,    and Au” in lines 1-2 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “  M is at    least one    of    Pb, Sn, Mo, Hf, U, Nb, Th, Ta, Bi, Mg, Al, Si, Zn, Ag, Cd, In, Sb, Pt,    or Au”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the an anode comprising lithium" in line 3.  It is not clear whether it is the same anode or different anode from claim 13 from which it depends.  For the purpose of this Office Action, the limitation has been interpreted as   "the anode comprising lithium". Claim 20 recites the limitation “ a metal alloyable with lithium” in line 4.  It is not clear whether it is the same lithium or different lithium recited in line 3.  For the purpose of this Office Action, the limitation has been interpreted as “ a metal alloyable with the lithium”.  Claim 20 recites the limitation “forming a lithium alloy from the metal alloyable with lithium to form a cathode” in lines 5-6.  It is not clear whether it is the same lithium alloy or different lithium alloy, same cathode or different cathode from claims 1 and 13 from which it depends.  For the purpose of this Office Action, the limitation has been interpreted as  “forming the lithium alloy from the metal alloyable with the lithium to form the cathode”.
6.	Claim 21 is rejected as depending from claim 20.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1-14, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0133733).
Regarding claim 1, Lee discloses  a cathode configured to use oxygen as a cathode active material(positive electrode 120, Fig. 1, [0045], [0051]), the cathode comprising a lithium alloy(positive electrode includes catalyst particles such as platinum, gold, silver, or molybdenum which when the lithium air battery is charged, the doping or incorporation of lithium in the alloy is carried out electrochemically [0051], [0081]-[0082], [0087]).
Regarding claim 2, Lee discloses all of the claim limitations as set forth above. Lee further discloses the lithium alloy is an electronic conductor and a lithium ion conductor(Embodiment 4, Fig. 3, [0081]-[0082], [0087]-[0088]).
Regarding claims 3, 4, 5, and 6, Lee discloses all of the claim limitations as set forth above. Lee further discloses the lithium alloy is represented by Formula 1: Formula 1
LixMy wherein, in Formula 1, M is a metal alloyable with lithium, and 0<x≤10, 0<y≤10, and 0<x/y<10 (claim 3), in Formula 1,    M is at    least one    of  Mo, Ag, Pt,    or Au (claim 4),  in Formula 1, 0<x/y<5 (claim 5), and  the lithium    alloy is    at    least    one    of
Li0.6 Pt, Li0.14 Pt, Li0.33 Pt, LiPt, Li2Pt, LiPt7, Li0.06 Au, Li0.14 Au, Li0.33 Au, LiAu, Li2Au, LiAu7, Li0.06 Ag, Li0.14 Ag, Li0.33 Ag, LiAg, Li2Ag, or LiAg7 (claim 6) (positive electrode includes catalyst particles such as platinum, gold, silver, or molybdenum which when the lithium air battery is charged, the doping or incorporation of lithium in the alloy is carried out electrochemically [0051], [0081]-[0082], [0087]).
Regarding claims 7, 8, and 9, Lee discloses all of the claim limitations as set forth above. Lee discloses discharging and charging operations were performed on the lithium air batteries under a current condition of 10 mA/g in a voltage range of 2.0V to 4.5V for 10 hours ([0087]).  2 to 32 µA/cm2 (instant example 1 [0120] US 2020/0220180).  Therefore Lee discloses  an electronic conductivity of the lithium alloy is about 1.0x10-3 Siemens per centimeter (S/cm) or higher (claim 7),  a discharge capacity of the lithium alloy is about 1.0 microampere-hour per square centimeter (µAh/cm2) or greater (claim 8), and a discharge capacity of the lithium alloy relative to a weight of the cathode is about 100 milliampere-hours per gram of the cathode (mAh/g_cathode) or greater (claim 9) (positive electrode includes catalyst particles such as platinum, gold, silver, or molybdenum which when the lithium air battery is charged, the doping or incorporation of lithium in the alloy is carried out electrochemically [0051], [0081]-[0082], [0087]), since Lee discloses the lithium alloy produced by substantially identical processes, the lithium alloy of Lee necessarily possesses the same characteristics.  MPEP 2112.01.
 Regarding claim 10, Lee discloses all of the claim limitations as set forth above. Lee further discloses the lithium alloy is electrochemically stable at a voltage of about 2.5 volts (V) or greater versus (vs.) lithium metal (Embodiment 4, [0081]-[0082], [0087]).
Regarding claim 11, Lee discloses all of the claim limitations as set forth above. Lee further discloses  further comprising a metal that is a precursor of the lithium alloy (catalyst particles [0051], [0081]-[0082]).
Regarding claim 12, Lee discloses all of the claim limitations as set forth above. Lee further discloses  the cathode is porous (current collector 125 may be formed of a porous conductive material, Fig. 1, [0050],  and conductive structure such as graphene may support the catalyst particles, and the complex may be porous [0062]).

Regarding claim 14, Lee discloses all of the claim limitations as set forth above. Lee further discloses  the lithium air battery further comprises a discharge product disposed on a surface of the cathode, wherein the discharge product comprises at least one of lithium peroxide, or lithium oxide([0013], [0020]).
Regarding claim 16, Lee discloses all of the claim limitations as set forth above. Lee further discloses the discharge product is at least one of Li2O2 or Li2O ([0020]).
Regarding claim 20, Lee discloses all of the claim limitations as set forth above. Lee further discloses a method of preparing the lithium air battery of claim 13, the method comprising: disposing an electrolyte film on the anode comprising lithium ([0048], [0046]); disposing a metal alloyable with the lithium on the electrolyte film([0081-[0082], [0048]); and electrochemically forming the lithium alloy from the metal alloyable with the lithium to form the cathode on the electrolyte film to prepare the lithium air battery([0087]).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0133733) as applied to claims 1, 13, and 14 above.
Regarding claim 15, Lee discloses all of the claim limitations as set forth above. Lee discloses the generation of LiO2 as the discharge product and the generation amount of LiO2 may be controlled according to an oxygen binding energy of the catalyst particle ([0053]).  Lee discloses if a positive electrode of a lithium-air battery does not include the catalyst particle for controlling whether to generate LiO2 and for controlling the generation amount of LiO2, LiO2 may not be generated but Li2O2 and Li2O may be generated as a discharge product of the lithium-air battery, or the generation amounts of Li2O2 and Li2O may be more than the generation 2 ([0055]). Lee discloses Li2O2 and Li2O may not be easily decomposed during a discharging operation of the lithium-air battery by low electrical conductivities and high decomposition polarization of Li2O2 and Li2O, and thus charge/discharge efficiency of the lithium-air battery may be deteriorated([0055]). Lee does not explicitly disclose a thickness of the discharge product is about 10 micrometers (µm) or less.
	It would have been obvious to one of ordinary skill in the art to provide a thickness of the discharge product is about 10 micrometers (µm) or less in order to balance decomposition of discharge products and charge/discharge efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
13.	Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0133733) as applied to claims 1, and 13 above, in view of Choi et al. (US2015/0079485) as cited in IDS dated 2/12/20.
Regarding claim 17, Lee disclose all of the claim limitations as set forth above. Lee discloses the electrolyte ([0048]) but does not disclose  the electrolyte comprises a solid electrolyte.
Choi teaches lithium-air batteries include an anode able to intercalate/deintercalate lithium ions, a cathode including oxygen as a cathode active material and a redox catalyst for oxygen, and a lithium-ion conductive medium between the cathode and the anode([0005]).
Choi teaches a lithium-ion conductive solid electrolyte membrane may be used as the electrolytes 54 and 56 (Fig. 5A, [0164]).
	It is well known in the art that there are a finite number of choices of electrolytes for use in lithium-air cells, a solid electrolyte, and a liquid electrolyte, and one of ordinary skill in the art 
Regarding claim 18, modified Lee discloses all of the claim limitations as set forth above. Modified Lee further discloses the solid electrolyte is at least one of a lithium ion-conductive glass, a crystalline lithium ion-conductive ceramic, or a crystalline lithium ion-conductive glass-ceramic(Choi [0165]).
Regarding claim 19, modified Lee discloses all of the claim limitations as set forth above. Modified Lee further discloses the solid electrolyte comprises at least one of lithium-aluminum-germanium-phosphate (LAGP), lithium-aluminum-titanium-phosphate (LATP), or lithium-aluminum-titanium-silicon-phosphate (LATSP)(Choi [0169]).
14.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0133733) as applied to claims 1, 13, and 20 above, in view of Choi et al. (US2015/0079485) as cited in IDS dated 2/12/20.
Regarding claim 21, Lee discloses all of the claim limitations as set forth above. Lee does not explicitly disclose the electrolyte film is a solid electrolyte film.
Choi teaches lithium-air batteries include an anode able to intercalate/deintercalate lithium ions, a cathode including oxygen as a cathode active material and a redox catalyst for oxygen, and a lithium-ion conductive medium between the cathode and the anode([0005]).
Choi teaches a lithium-ion conductive solid electrolyte membrane may be used as the electrolytes 54 and 56 (Fig. 5A, [0164]).
	It is well known in the art that there are a finite number of choices of electrolytes for use in lithium-air cells, a solid electrolyte, and a liquid electrolyte, and one of ordinary skill in the art 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724